
    

114 HR 1263 IH: Consumer Financial Protection Safety and Soundness Improvement Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



        I
        114th CONGRESS
        1st Session
        H. R. 1263
        IN THE HOUSE OF REPRESENTATIVES
        
            March 4, 2015
            Mr. Duffy (for himself, Mr. Neugebauer, and Mr. Barr) introduced the following bill; which was referred to the
                    Committee on Financial
                    Services
        
        A BILL
        To amend the Consumer Financial Protection Act of 2010 to strengthen the
            review authority of the Financial Stability Oversight Council of regulations issued by
            the Bureau of Consumer Financial Protection, and for other purposes.
    
    
        
            1.
            Short title
 This Act may be cited as the Consumer Financial Protection Safety and Soundness Improvement Act of 2015.
        
        
            2.
            Council voting procedure
 Section 1023(c)(3)(A) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5513(c)(3)(A)) is amended—
            
                (1)
 by striking 2/3 and inserting a majority; and
            
            
                (2)
 by inserting before the period the following: , excluding the Director of the Bureau.
            
        
        
            3.
            Review authority of the Council
 Section 1023 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5513) is amended—
            
                (1)
 in subsection (a)—  (A) by striking may and inserting shall; and
                
                
                    (B)
 by striking regulation or provision would put the safety and soundness of the United States banking system or the stability of the financial system of the United States at risk and inserting regulation which is the subject of the petition is inconsistent with the safe and sound operations of United States financial institutions; and
                
            
            
                (2)
 in subsection (c)—  (A) in paragraph (3)(B)(ii), by striking would put the safety and soundness of the United States banking system or the stability of the financial system of the United States at risk and inserting is inconsistent with the safe and sound operations of United States financial institutions;
                
                
                    (B)
 in paragraph (4)—  (i) by striking subparagraph (B); and
                    
                    
                        (ii)
 by redesignating subparagraph (C) as subparagraph (B);    (C) by striking paragraph (5); and
                
                
                    (D)
 by redesignating paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively.
                
            
        
        
            4.
            Safety and soundness check
 Section 1022(b)(2)(A) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)(2)(A)) is amended—
            
                (1)
 in clause (i), by striking and at the end;   (2) in clause (ii), by adding and at the end; and
            
            
                (3)
 by adding at the end the following:   (iii) the impact of such rule on the financial safety or soundness of an insured depository institution;
                    
                    .
                
            
        
    
